Citation Nr: 0831298	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for treatment received at a VA Hospital 
from December 2002 through 2006 for left lower extremity and 
lumbar spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDING OF FACT

Any additional disability incurred by the veteran following 
treatment at a VA Hospital from December 2002 through 2006 
for left lower extremity and lumbar spine disorders did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of VA, nor as a result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
increased rating claims and claims for compensation under the 
provisions of 38 U.S.C. § 1151, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

The VCAA letters were timely in that they were issued prior 
to issuance of the rating decision on appeal.  Unfortunately, 
the veteran did not receive notice regarding what evidence is 
necessary to establish an effective date in the event 
compensation under 38 U.S.C. § 1151 was granted.  However, 
the veteran was not prejudiced from this timing error because 
the denial of the veteran's claims in this appeal renders 
moot any question as to the appropriate effective date to be 
assigned.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination.  As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

1151 Claim

The veteran contends that his left knee and lower back 
disorders worsened as a result of VA medical treatment, and 
that he is therefore entitled to compensation under the 
provisions of 38 U.S.C.A § 1151.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  Since the appellant filed 
this § 1151 benefits claim in 2005, the amended 38 U.S.C.A. 
§ 1151 applies to this case.  See 38 U.S.C.A. § 1151 (West 
2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.358(c)(1) and (2) provide as 
to "cause:" (c) Cause. In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of...hospitalization, medical 
or surgical treatment,...

In this case, there is no competent medical evidence of 
negligence or other fault on the part of VA during treatment 
from 2002 through 2006, nor is there evidence of any event 
that was not reasonably foreseeable.

In a May 2006 medical opinion, Dr. J.C., M.D., reported that 
a review of the veteran's medical records revealed a history 
of right and left knee pain.  He stated that in 1975, the 
veteran experienced a motor vehicle accident in which his 
back was probably injured.  He noted that the veteran had a 
right knee arthrotomy in 1978 and later had an osteotomy.  He 
observed that later the veteran underwent a total knee 
arthroplasty on the right.  The veteran later had his left 
knee done, and the left knee became infected with Candida 
which was treated with fluconazole.  The examiner noted that 
the veteran reported being "lost in the system" until 2004 
when he was diagnosed with Candida discitis and vertebral 
osteomyelitis in his back.  It was observed that after 
treatment, the back infection appeared to resolve, although 
the veteran continued to experience back pain.  Dr. J.C. also 
noted that the veteran had his total knee removed in 2004, 
and his left knee was revised in December 2004.  The veteran 
stated that his knee was reinfected, and he was re-scheduled 
for an additional surgery.  The veteran also stated that he 
had been given the alternative of amputation.  After 
examination, the following diagnoses were provided:  1)  
status post bilateral total knee arthroplasties with known 
Candida infection on the left, current loosening and minimal 
motion, 2)  right knee status post osteotomy with foot drop 
and total knee arthroplasty, 3)  severe lumbar spondylosis 
with degenerative disc disease and history of Candida 
discitis osteomyelitis.

The examiner opined that the veteran was disabled from a 
functional standpoint.  He remarked that from reviewing the 
records, he was unable to state with any certainty that lack 
of proper treatment occurred.  He was also unable to state 
that the veteran had suffered additional disability from 
improper or lack of treatment on the part of the VA.  There 
are no other salient medical opinions of record.  

The Board has carefully considered the veteran's statements 
that negligence on the part of the VA worsened his lower 
extremity and back disorders.  The veteran's statements 
provide competent evidence regarding his observations that 
came to him through his individual senses.  Lay people can 
attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

In light of the lack of competent evidence of any negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for treatment received at a VA Hospital from December 
2002 through 2006 for left lower extremity and lumbar spine 
disorders is not warranted.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).  As such, the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for treatment received at a VA Hospital 
from December 2002 through 2006 for left lower extremity and 
lumbar spine disorders is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


